Citation Nr: 0217607	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than in August 1995 
for a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
January 1982 to July 1982, and in September 1984.  

This appeal arises from a December 1998 rating action that 
awarded the veteran a total disability rating based on 
individual unemployability (TDIU), effective from May 1997.  
The veteran expressed her disagreement with the effective 
date of that award in January 1999, and after a statement of 
the case was issued, she perfected her appeal in June 1999.  
A hearing at which the veteran testified was conducted at a 
Department of Veterans Affairs (VA) regional office (RO) in 
September 1999, and in an October 1999 rating action, her 
claim was partially allowed when an earlier effective date 
for her award of TDIU benefits was granted from August 1995.  
The veteran continued to disagree with the effective date 
for the award of this benefit, and in November 2000, she 
appeared at a hearing conducted in Washington, DC. by the 
undersigned.  In January 2001, the case was remanded by the 
Board of Veterans' Appeals (Board) to the RO for additional 
development.  It has since been returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
appeal has been obtained.  

2.  In December 1988, the veteran submitted an informal 
application for TDIU benefits, at which time the veteran was 
not service connected for any disabilities.  

3.  In 1997, service connected disability compensation was 
first established for a single disease entity considered 10 
percent disabling, effective from 1988.  

4.  In 1998, the veteran's single service connected disease 
entity was re-characterized as two disabilities, each 
considered 30 percent disability, effective from 1984.  

5.  In December 1998, the veteran was awarded service 
connection for a third disability, which was assigned a 30 
percent rating effective from August 1995.  

6.  In December 1998, the veteran was awarded TDIU benefits, 
effective from August 1995.  

7.  The later date as between the date of claim for TDIU 
benefits and the date entitlement to that benefit arose is 
August 1995. 


CONCLUSION OF LAW

The criteria for an award of an effective date earlier than 
in August 1995 for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o)(1)(2), 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that a significant change 
in the law occurred on November 9, 2000, when the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.)  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among 
other things, the VCAA provides that VA must notify the 
claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the information necessary to substantiate her 
claim by means of the April 1999 statement of the case which 
provided her the applicable law and regulations governing 
this issue, subsequent discussion contained in the October 
1999 supplemental statement of the case, and the content of 
the Board's January 2001 Remand.  This information was also 
provided to the veteran in a letter addressed to her in 
September 2002.  In that same document, she was advised as 
to information and evidence she was to provide in connection 
with her appeal and that which VA would attempt to obtain on 
her behalf.  In view of these facts, the Board believes 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed to substantiate 
her claim, and that she is aware of both her and VA's 
responsibility in obtaining that evidence.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, it appears the records relating to the veteran's 
employability status during the time in question have been 
obtained, and as recently as September 2002 she was given 
the opportunity to identify any other records she thought 
might be relevant.  No response to this letter has been 
received from the veteran.  Under these circumstances, there 
appears to be no other development left to accomplish, and 
the Board considers the requirements of the VCAA to have 
been met.

The Board now turns to the merits of the case itself.  As 
explained in the January 2001 Remand, the veteran had not 
been awarded service connection for any disability prior to 
1997.  In an April 1997 decision by the Board (which 
reconsidered prior decisions in 1986 and 1992), service 
connection was granted for Frey's syndrome as a residual of 
right parotidectomy, and trigeminal neuralgia, (also known 
as atypical facial pain), as a residual of a right 
parotidectomy.  This decision was put into effect by a July 
1997 rating action, at which time the RO characterized the 
veteran's impairment as a single disease entity, for which a 
10 percent disability evaluation was assigned.  This rating 
was made effective from July 1988.  In a subsequent rating 
action, however, dated in December 1998, the RO assigned 
separate evaluations for Frey's syndrome and neuralgia.  
These were each rated 30 percent disabling, effective from 
July 1984.  In addition, by that same December 1998 rating 
action, the veteran was granted service connection for mood 
disorder with depressive episodes, (depression) which was 
determined to be proximately due to her neuralgia.  This 
disability (depression) was assigned a 30 percent disability 
evaluation, which was eventually made effective from August 
1995. 

While the foregoing events were unfolding, the veteran also 
submitted a formal application for TDIU benefits, (VA Form 
21-8940).  This was received in October 1997, and by a 
December 1998 rating action, these benefits were granted 
effective in May 1997.  In an October 1999 rating action, 
the benefit was made effective from August 1995, and it is 
the veteran's dissatisfaction with this effective date for 
the award of TDIU benefits that the present decision 
addresses.  

As the Board also explained in its 2001 Remand, the record 
has been construed as showing that an informal claim for 
TDIU benefits had been submitted by the veteran in December 
1988.  Although at the time she was not service connected 
for any disability and would not be for approximately 
another 9 years, after reasonably raising the claim, the 
veteran was entitled to an adjudication of it.  The Board 
has considered the December 1998 rating action that 
eventually addressed this issue as the adjudication of that 
1988 claim.  Thus, with service connection in effect for two 
disabilities from 1984 to 1995, and a TDIU claim considered 
pending from 1988, the Board, in its 2001 Remand, attempted 
to ensure that all the relevant records addressing the 
veteran's employability status from the 1980's were 
associated with the claims file.  This development occurred 
during the time since the Board's Remand. 

Applicable criteria, contained in section 5110(a) of Title 
38, United States Code, requires that:

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on . 
. . a claim for increase . . . of compensation . . 
. shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of 
receipt of application therefor.

Section 5110(b)(2) of title 38 provides that:

The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.

Subsections 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, which implement the statutory subsections, 
provide as follows:

(o) Increases (38 U.S.C. [§§] 5110(a) and 
5110(b)(2), . . .) -- (1) General. Except as 
provided in paragraph (o)(2) of this section . . . 
, date of receipt of claim or date entitlement 
arose, whichever is later. . .

(2) Disability compensation. Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

38 C.F.R. § 3.400(o)(1), (2) (2000).

Since establishing the effective date for an award of TDIU 
benefits turns on when it is factually ascertainable 
entitlement to that benefit was shown, it is also necessary 
to set forth the criteria considered for awarding those 
benefits.  In this regard, a total disability rating for 
compensation purposes based on individual unemployability 
may be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided 
[t]hat, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, 
and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 
40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 
percent or more. . . . It is provided further that 
the existence or degree of non-service- connected 
disabilities or previous unemployability status 
will be disregarded where the percentages referred 
to in this paragraph for the service-connected 
disability or disabilities are met and in the 
judgment of the rating agency such service- 
connected disabilities render the veteran 
unemployable.  38 U.S.C.A. § 4.16(a).  

As indicated above, an award of TDIU benefits is based on 
impairment caused by service connected disabilities.  There 
were two disabilities for which service connection was in 
effect between 1984 and August 1995, when TDIU benefits were 
granted.  These were Frey's syndrome and neuralgia, each of 
which were evaluated as 30 percent disabling for a combined 
evaluation of 50 percent.  Clearly, therefore, the veteran 
did not meet the schedular criteria for an award of TDIU 
benefits prior to August 1995.  

As to other evidence addressing the veteran's employability, 
she apparently has not worked since September 1987, as 
indicated by records from the Social Security 
Administration, and in April 1990, she was determined to be 
disabled for Social Security Administration purposes.  The 
medical basis for this conclusion, however, was the 
impairment caused by the veteran's Frey's Syndrome, atypical 
facial neuralgia and dysthymic disorder.  Thus, it was not 
just the veteran's two service connected disabilities at the 
time, (Frey's Syndrome and neuralgia), that were considered 
to have rendered her unable to work.  A similar conclusion 
was provided in a later statement (May 1998) from a private 
physician, (Gustavo Arvelo, M.D.), that it was the veterans 
Frey's syndrome, neuralgia and depression which had rendered 
her totally and permanently disabled.  

It was following receipt of this last statement by Dr. 
Arvelo, that the veteran was granted service connection for 
her psychiatric disability, which as mentioned above, 
occurred by way of a December 1998 rating action which also 
assigned a 30 percent disability evaluation for that 
impairment, effective from August 1995.  Thus, it was as of 
August 1995, that the veteran's combined service connected 
disability rating became 70 percent, and she first met the 
schedular criteria for TDIU benefits.  Likewise, it was as 
of that date that service connection had been established 
for those disabilities which were considered to have 
rendered her unemployable, (Frey's syndrome, neuralgia and 
her psychiatric disability).  It was as of that date, 
therefore, that the RO made TDIU benefits effective.  

Under the foregoing circumstances, the Board must conclude 
that it was not until service connection had been 
established for the veteran's psychiatric disability (August 
1995) that entitlement arose to increased TDIU compensation 
benefits.  Since the determination of the effective date for 
this increased compensation is the later of the date of 
claim (December 1988), and the date entitlement arose 
(August 1995), it must be concluded that the appropriate 
effective date for the award of TDIU benefits in this case 
is in August 1995.  That is the effective date for this 
benefit assigned by the RO, and in view of that, the 
veteran's appeal is denied. 

In reaching this decision, the Board notes that there is one 
document from the Social Security Administration, dated in 
March 1996, which sets forth that agency's determination 
that the veteran's disability for purposes of Social 
Security Administration benefits continued.  In listing the 
medical diagnoses supporting that conclusion, only Frey's 
syndrome and chronic facial pain were identified.  Although 
this suggests that the veteran's psychiatric impairment no 
longer played any role in rendering the veteran 
unemployable, in view of the evidence demonstrating its role 
in the initial (1990) decision to award Social Security 
benefits and its continuing role in rendering the veteran 
unemployable as indicated by Dr. Arvelo in 1998, the Board 
does not find this single administrative document to 
persuasively demonstrate total disability for VA purposes 
due exclusively to the disabilities for which service 
connection had been established at that time.  


ORDER

Entitlement to an effective date earlier than in August 1995 
for a total disability rating based on individual 
unemployability is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

